DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
To facilitate consideration of any amendment that may be filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application). 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 April 2022 has been entered.

 
Applicant’s Amendment
Acknowledgment is made of applicant’s amendment, filed 04 April 2022.  Claims 8 and 15 have been newly cancelled via the amendment.  Therefore, claims 1-5, 7, 9-14 and 16-20 remain pending.  Of these, claims 1, 10 and 16 are independent.

Specification/Claim Informality Objections
In each of claims 1, 10 and 16, “a particular cell along the column” should be --a particular cell of the stacked ones of the non-volatile storage cells-- (or similar, for clarity and consistency; see its antecedent earlier in each claim).  Appropriate correction is required.
In each of claims 1, 10 and 16, “cells that are coupled to the column” should be --the stacked ones of the non-volatile storage cells-- (or similar, for clarity and consistency; see its antecedent earlier in each claim).  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0166773 A1 (“XU”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 10, XU discloses an apparatus, comprising: 
a non-volatile memory chip (e.g., associated with Fig. 2B), comprising: 
an interface to receive access commands (e.g., associated with 132 in Fig. 1); 
a three dimensional array of non-volatile storage cells (e.g., Fig. 2B); and 
a controller to orchestrate seeding (e.g., associated with the source-side seeding operation in Fig. 6) a column of stacked ones of the non-volatile storage cells (e.g., a NAND string column 206 in Fig. 2B) with charge in preparation for a next program iteration (e.g., with reference to paragraph [0063] “for … subsequent programming operation” and paragraphs [0068] and [0074] “in preparation for a programming pulse”; also, with reference to paragraph [0006]) after a verification process that determined whether or not a particular cell along the column was programmed with a correct charge amount (e.g., with reference to paragraph [0065] “the source-side seeding operation might begin after a program verify operation (e.g., as depicted in FIG. 4) is completed”; also, with reference to paragraph [0006]), wherein cells that are coupled to the column are programmed in a first direction along the column on a word line by word line basis (e.g., with reference to the direction associated with paragraph [0062] “programming operations might proceed from the drain-side to the source-side”), wherein the first direction points toward a source end of the column where the seeding is injected (e.g., with reference to the source-side seeding operation in Fig. 6), and wherein disturbance of neighboring cells during programming is less along the first direction than a second direction opposite that of the first direction (e.g., with reference to the direction and its effect/ property associated with paragraph [0062] “programming operations might proceed from the drain-side to the source-side”; also, with reference to MPEP 2112 I), and wherein, for the seeding, the controller is to ramp up a first voltage applied to a first respective outer node of a first transistor that is coupled to the source end of the column at a first respective inner node of the first transistor (e.g., ramp up the SRC voltage between t0 and t1 in Fig. 6, with reference to the source select transistor 210 in Fig. 2B), ramp up a second voltage applied to a second respective outer node of a second transistor that is coupled to an end of the column opposite the source end at a second respective inner node of the second transistor (e.g., ramp up the selected data line voltage between t0 and t1 in Fig. 6, with reference to the drain select transistor 212 in Fig. 2B), turn on the first transistor (e.g., with reference to paragraph [0065] “the source select transistors 210 are turned on”) and turn off the second transistor (e.g., with reference to paragraph [0065] “the drain select transistors 212 are turned off”).

Regarding claim 11, XU discloses the apparatus of claim 10, wherein the cells are flash cells (e.g., see Fig. 2B).

Regarding claim 12, XU discloses the apparatus of claim 10, wherein the first direction is away from a bit line that is coupled to the second outer node of the second transistor (e.g., with reference to the direction associated with paragraph [0062] “programming operations might proceed from the drain-side to the source-side”, away from 204_0 in Fig. 2B, coupled to 212).

Regarding claim 13, XU discloses the apparatus of claim 12, wherein the end of the column opposite the source end is farther away from a semiconductor substrate of the non-volatile memory chip than the source end of the column (e.g., with reference to the column associated with 206 in Fig. 2B and the substrate associated with 226).

Regarding claim 14, XU discloses the apparatus of claim 10, wherein the first direction is toward a semiconductor substrate of the non-volatile memory chip (e.g., with reference to the direction associated with paragraph [0062] “programming operations might proceed from the drain-side to the source-side” and the substrate associated with 226 in Fig. 2B).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0166773 A1 (“XU”) in view of US 2017/0076814 A1 (“HASHIMOTO”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, XU discloses an apparatus, comprising: 
a non-volatile memory chip (e.g., associated with Fig. 2B), comprising: 
an interface to receive access commands (e.g., associated with 132 in Fig. 1); 
a three dimensional array of non-volatile storage cells (e.g., Fig. 2B); and 
a controller to orchestrate, in a column of stacked ones of the non-volatile storage cells (e.g., a NAND string column 206 in Fig. 2B), a verification process that determined whether or not a particular cell along the column was programmed with a correct charge amount (e.g., associated with the program verify operation in Fig. 4), 
wherein cells that are coupled to the column are programmed in a particular direction, wherein disturbance of neighboring cells during programming is less along the particular direction than a direction opposite that of the particular direction (e.g., with reference to the direction and its effect/ property associated with paragraph [0062] “programming operations might proceed from the drain-side to the source-side”; also, with reference to MPEP 2112 I), 
wherein the controller is also to orchestrate seeding at a source end of the column with second charge in the direction opposite that of the particular direction (e.g., associated with the source-side seeding operation in Fig. 6), and 
wherein, for the seeding, the controller is to ramp up a first voltage applied to a first respective outer node of a first transistor that is coupled to the source end of the column at a first respective inner node of the first transistor (e.g., ramp up the SRC voltage between t0 and t1 in Fig. 6, with reference to the source select transistor 210 in Fig. 2B), ramp up a second voltage applied to a second respective outer node of a second transistor that is coupled to an end of the column opposite the source end at a second respective inner node of the second transistor (e.g., ramp up the selected data line voltage between t0 and t1 in Fig. 6, with reference to the drain select transistor 212 in Fig. 2B), turn on the first transistor (e.g., with reference to paragraph [0065] “the source select transistors 210 are turned on”) and turn off the second transistor (e.g., with reference to paragraph [0065] “the drain select transistors 212 are turned off”).
XU is does not disclose that the controller orchestrates removal of charge in the column after the verification process, wherein the removal of the charge pushes the charge out of the column by changing respective word line potentials along the particular direction along the column; and that the second charge is opposite in polarity to the charge.
HASHIMOTO suggests removal of charge in a column of stacked non-volatile storage cells (e.g., removal of negative charge in the column in Fig. 6, with reference to Fig. 10) after a verification process that determined whether or not a particular cell along the column was programmed with a correct charge amount (e.g., after the portion in Fig. 10 that corresponds to the verification process), wherein the removal of the charge pushes the charge out of the column by changing respective word line potentials (e.g., with reference to the sequence of discharging WL potentials in Fig. 10 of HASHIMOTO, corresponding to the sequence of discharging WL potentials in Figs. 2A and 2B of the application) along a particular direction along the column (e.g., from the drain-side to the source-side in Fig. 10), in order to efficiently remove/ extract charge/ carriers trapped in the column/ pillar and thus improve reliability of the operation of a memory device (e.g., paragraphs [0170] and [0172]).
Therefore, in view of the above suggestion of HASHIMOTO, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to adapt the charge removal of HASHIMOTO after the verification process of XU by changing respective word line potentials along the particular direction (i.e., from the drain-side to the source-side along the column in Fig. 2B of XU), such that the charge would be pushed out of the column and that the second charge (the positive charge associated with the seeding in XU) would be opposite in polarity to the charge (the negative charge associated with the removal of charge in HASHIMOTO), in order to efficiently remove/ extract charge/ carriers trapped in the column/ pillar and thus improve reliability of the operation of the memory device (e.g., paragraphs [0170] and [0172] of HASHIMOTO).

Regarding claim 2, XU, as modified above, discloses the apparatus of claim 1, wherein the cells are flash cells (e.g., see Fig. 2B of XU, in the above combination).

Regarding claim 3, XU, as modified above, discloses the apparatus of claim 1, wherein the particular direction is away from a bit line that is coupled to the second outer node of the second transistor (e.g., with reference to the direction associated with paragraph [0062] of XU “programming operations might proceed from the drain-side to the source-side”, away from 204_0 in Fig. 2B of XU, coupled to 212, in the above combination).

Regarding claim 4, XU, as modified above, discloses the apparatus of claim 3, wherein the end of the column opposite the source end is a top end of the column, wherein the top end is farther away from the non-volatile memory chip’s substrate than a bottom end of the column (e.g., with reference to the column associated with 206 in Fig. 2B of XU and the substrate associated with 226, in the above combination).

Regarding claim 5, XU, as modified above, discloses the apparatus of claim 1, wherein the particular direction is toward a bottom end of the column, wherein the bottom end is closer to the non-volatile memory chip’s substrate than a top end of the column (e.g., with reference to the direction associated with paragraph [0062] of XU “programming operations might proceed from the drain-side to the source-side” and the substrate associated with 226 in Fig. 2B of XU, in the above combination).

Regarding claim 7, XU, as modified above, discloses the apparatus of claim 1 wherein the second charge is positive charge (e.g., the positive charge associated with the source-side seeding operation in Fig. 6 of XU, in the above combination).

Regarding claim 9, XU, as modified above, discloses the apparatus of claim 1, wherein the controller is at least partially implemented with logic circuitry (e.g., with reference to 116 in Fig. 1 of XU, in the above combination).

------------------------------------
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0166773 A1 (“XU”)  in view of US 2017/0076814 A1 (“HASHIMOTO”) and US 2017/0286327 A1 (“ZHANG”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 16, XU, as modified above in view of HASHIMOTO (with reference to the rejection of claim 1 above), discloses a computing system (e.g., Fig. 1 of XU), comprising: 
a system memory controller (e.g., including 130 in Fig. 1 of XU); and 
the non-volatile memory device (the apparatus) of claim 1 (e.g., including 100 in Fig. 1 of XU, as modified above in view of HASHIMOTO, with reference to the rejection of claim 1 above) coupled to the system memory controller (including 130 in Fig. 1 of XU) [i.e., “coupled to one of the peripheral control hub and the system memory controller” in claim 16].
XU is silent regarding further details of the computing system, thus does not disclose that the computing system further comprises: a plurality of processing cores and a peripheral control hub.
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to include such elements/ components in the computing system of XU, since such computing system was common and well known in the art (as exemplified in ZHANG Fig. 8, including a plurality of processing cores 815 and a peripheral control hub 818), in order to provide increased computing/ processing capability for the computing system.

Regarding claim 17, XU, as modified above, discloses the computing system of claim 16, wherein the cells are flash cells (e.g., see Fig. 2B of XU, in the above combination).

Regarding claim 18, XU, as modified above, discloses the computing system of claim 16, wherein the particular direction is away from a bit line that is coupled to the second outer node of the second transistor (e.g., with reference to the direction associated with paragraph [0062] of XU “programming operations might proceed from the drain-side to the source-side”, away from 204_0 in Fig. 2B of XU, coupled to 212, in the above combination).

Regarding claim 19, XU, as modified above, discloses the computing system of claim 18, wherein the end of the column opposite the source end is a top end of the column, wherein the top end is farther away from the non-volatile memory chip's substrate than a bottom end of the column (e.g., with reference to the column associated with 206 in Fig. 2B of XU and the substrate associated with 226, in the above combination).

Regarding claim 20, XU, as modified above, discloses the computing system of claim 16, wherein the particular direction is toward a bottom end of the column, wherein the bottom end of the column is closer to the non-volatile memory chip’s substrate than a top end of the column (e.g., with reference to the direction associated with paragraph [0062] of XU “programming operations might proceed from the drain-side to the source-side” and the substrate associated with 226 in Fig. 2B of XU, in the above combination).


Response to Arguments
Applicant's arguments in Remarks filed 04 April 2022 have been fully considered but are moot because the arguments (particularly at the bottom of page 6 of Remarks) do not pertain to the new ground(s) of rejection presented above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
To request an interview, the applicant is advised to use the online USPTO Automated Interview Request (AIR) Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824